DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-12 in the reply filed on 2/28/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden to examine the claims of groups 1-3.  This is not found persuasive because the different groups require different features.  Thus requiring different search queries.  Further, it is noted that the examination of invention 1 would require a complete search of CPC group A61B18/1445 that contains about 21,647 hits, while a complete search of CPC group 2 A61B34/25 that contains about 17,481 hits, CPC of group 3 A61B34/30 that contains about 42,687 hits which is not classified in any of the required search area for elected group 1. The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-12 is/are rejected under 35 U.S.C. 102(a)(1)as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Overmyer et al U.S 2015/0272557.
Claim 1:  Overmyer et al disclose a surgical device 2200, comprising: an actuator (from a handle assembly 2210, see paragraph 109)configured to receive an input; and a control circuit150, fig. 28 a (a shaft circuit board, see paragraph 170) configured to: receive a signal from a situationally-aware surgical hub indicative of a surgical state; receive an actuation signal from the actuator in response to the input; and implement a surgical function in response to the actuation signal, wherein the surgical function comprises a first surgical function when the surgical state corresponds to a first surgical state, wherein the surgical function comprises a second surgical function when the surgical state corresponds to a second surgical state (see paragraph 171).  It is noted that a control module 152a can be configured to control a first cutting element design or model number and control module 152a' can be configured to control a different cutting element design or model number’ - In practice, this means that different modules, i.e. modes, correspond to different hardware, i.e. versions, of the surgical instrument; see also paragraph 182 — “the contro! system 150 and/or the control system 150' may compare the control system 150, 150' and/or the control modules 152, 152' thereof prior to updating, replacing and/or overwriting an outdated control module 152, 152' and/or control systems 150, 150” — In practice this means that there are different output modes depending on the version of the components being connected together);wherein the first format is compatible with a first version of the surgical instrument and the second format is compatible with a second version of the surgical instrument (As detailed above with particular attention paid to paragraphs 170, 173-174, 177, 179 and 203-205, Overmyer discloses different versions of both the modular component 120 and the surgical instrument 110. While all of these versions are “compatible” with one another insofar as they are designed to function together, they have different protocols depending on which versions of each are connected. Paragraphs 173-174 show that different output modes are contemplated as depending on the combination of the components different control modules, e.g. modes, are activated. Paragraphs 170 and 179 show that there is a cooperation between these two components and that depending on the outcome of that cooperation, different control operations/modes are given priority. Paragraphs 203-205 show that part of the determining the version of the component involves verifying the components are compatible with one another via a code table. These disclosures are deemed to read on the claims as written),  Alternatively, it would have been obvious that the above description of Overmyer’s device would show  the second surgical state is different than the first surgical state, and wherein the second surgical function is different than the first surgical function.  Thus, claim 1 is unpatentable over Overmyer.
Claims 2-3:  Overmyer et al disclose wherein the situationally-aware surgical hub comprises a situational awareness module, and wherein the surgical state comprises a step in a surgical procedure (see pargraph 83)., wherein the surgical state comprises identification of a suite of surgical devices currently in use in a surgical theater (it is well known that performing laparoscopic procedures would need to be set up in a big surgical suite such as surgical theater in order to accommodate all the surgical tools and staffs to carry out the procedures, see paragraph 83).

Claims 4-5:  Overmyer et al disclose wherein the surgical state comprises a position of a portion of the surgical device; wherein the surgical state comprises a position of a jaw of an end effector 2208 of the surgical device (see paragraph 108).
Claims 11-12:  Overmyer et al disclose wherein the actuator comprises at least one of a button, a switch (not shown, see fig. 16, paragraph 133), a toggle, a trigger, a lever, a dial, and a knob., wherein the control circuit comprises a processor 3008 and a memory 3010 communicatively coupled to the processor (see paragraph 92).
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VI X NGUYEN/Primary Examiner, Art Unit 3771